Title: From George Washington to Peter Hog, 27 December 1755
From: Washington, George
To: Hog, Peter

 

[Winchester, 27 December 1755]
To Captain Peter Hogg of the Virginia Regiment.

I wrote you fully the 28th ultimo; since when I have only received two returns; one of the twenty-sixth, the other of the twenty-ninth of November; by which I find you still want men to complete your Company. The present allowance for Recruiting is two Pistoles per man, and eight-pence per day subsistance from the time of their attestation, until they are received at Quarters; and no men are allowed for, but those who shall be actually reviewed and passed.
Lieutenant McNeil received two hundred pounds from the Commissary to pay for your Provisions &c. which I expect will be very punctually accounted for. As to your mens complaints about the stoppages &c. they are groundless and unnecessary; it is the custom of the army; and what the Soldiers here submit to with chearfulness.
I think it will be advisable to detain both Mulatto’s and Negroes in your Company; and employ them as Pioneers or Hatchet-men.
You will receive by this conveyance the late Act of Assembly against Mutiny and Desertion; and you are to have the Deserters punished accordingly.
Major Lewis, who is ordered there to take upon him the command of three Companies of Rangers, which are to be joined by your Company and the Cherokee Indians, for certain purposes; will give you his advice and assistance in this affair.
I never received any Letter even mentioning of John Johnston, but that of the 29th of November, speaking of him among other Deserters.
By Major Lewis you will receive an hundred and fifty-seven pounds, thirteen and three pence, pay for your company for the months of December and January. And he will also settle with them and pay off their arrears. The money that he brings will be more than sufficient for two months pay; so that you are to keep regular pay-rolls, and transmit to me or the pay-master, regular accompts of your disbursements, signed by your self and Officers, and Receipts from each noncommissioned Officer and Soldier for their months pay. Another receipt you are always

to keep yourself, regularly entered into a Book for that purpose.
You must also transmit to the Commissary an accompt of money expended for Provisions, &c. signed as above. These Directions I received from below. The Governor complains of your laying in provisions for twenty months, instead of the twelve, which I ordered; and takes notice of an extraordinary charge of ten pounds, for a Trough, which amazes me: the like sure never was heard of.
If the Carpenters are kept closely to their work, you may allow them one shilling per day besides their Soldiers pay; but you are to be cautious how they are employed; and not throw away the Countrys money idly: neither are they to receive extraordinary pay for any work, which shall be deemed Soldiers duty. As to Smiths work, you can not have a great deal to do; therefore agree upon the most reasonable terms. If you have not got the Tools from Fredericksburgh, you must try to get them made in Augusta; or purchase from the country people if they are to be had.
You will let Ensign Fleming know that Captain Bell will be with him in a few days to settle his accompt for Recruiting; when that is done, he will receive the arrears of his pay.
I am sorry to find Mr Chew still dissatisfied for his Servant; and did not expect such Behaviour from an Officer. I hope therefore you will make him immediate restitution, or expect to answer it in a more disagreeable way. I am &c.

G:W.


Winchester, December 27th 1755.   
P.S. I have sent you General Recruiting Instructions which you are to observe, when you want men to complete your company.

